Citation Nr: 0704202	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether service connection is warranted.

2.  Entitlement to service connection for substance abuse 
secondary to PTSD.

3.  Entitlement to service connection for depression with 
mood disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for the residuals of 
steam burns to the arms, back, flank, thighs, calves and left 
ear.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The 2004 rating decision on appeal declined reopening the 
claim, but the claim was considered on the merits in the 
December 2004 statement of the case and June 2006 
supplemental statement of the case.  However, to establish 
jurisdiction over the issue of service connection for PTSD, 
the Board must first consider the issue of whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & West Supp. 2006).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been 
submitted to reopen this claim.  

As this decision reopens the veteran's claim for PTSD, the 
Board observes that the veteran's claims for substance abuse 
secondary to PTSD and depression with mood disorder secondary 
to substance abuse are inextricably intertwined.  Therefore, 
these issues must be remanded pending the outcome of the 
veteran's PTSD claim.

The Board notes that the veteran raised a claim of 
entitlement to arthritis in a statement dated in February 
2000.  It does not appear that the RO has adjudicated this 
claim.  This issue is REFERRED back to the RO for appropriate 
action.


The issues of entitlement to service connection for PTSD 
(which is reopened in this decision), substance abuse 
secondary to PTSD and depression with mood disorder secondary 
to substance abuse are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in June 2002 
and the veteran did not appeal this decision.

2.  Evidence received since the June 2002 decision relates to 
unestablished facts necessary to substantiate the claim of 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.

3.  There is no competent evidence showing the veteran 
currently suffers from a low back disability.

4.  There is no competent evidence showing the veteran 
currently suffers from residuals of steam burns to the arms, 
back, flank, thighs, calves and left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's final, unappealed June 2002 decision, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & West Supp. 2006); 38 C.F.R. § 3.156 
(2006).

2.  A low back disability was not incurred in or aggravated 
by military service, and service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006). 

3.  Entitlement to service connection for the residuals of 
steam burns to the arms, back, flank, thighs, calves and left 
ear is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  New and Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received.

In June 2002, the RO denied service connection for PTSD.  The 
June 2002 RO decision is final.  See 38 U.S.C.A. § 7105 (West 
2002 & West Supp. 2006).  The basis for the denial was the 
lack of a current diagnosis of PTSD and verifiable stressors.

At the time of the June 2002 denial of the claim, evidence of 
record included service medical records from March 1972 to 
April 1975; a VA examination report dated in April 2002; VA 
Medical Center (VAMC) Oklahoma City outpatient treatment 
records dated from February 2001 to November 2001; and 
statements from the veteran.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, as in this case.  
See 38 C.F.R. § 3.156(a) (2006).  


New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim of service connection for PTSD includes VA outpatient 
treatment records dated from July 2003 to May 2006 and Social 
Security Administration (SSA) disability records that 
included treatment records from C.L., D.O. and R.K., Ph.D.

As noted, service connection for PTSD was denied in June 2002 
because the RO found that a current diagnosis of PTSD had not 
been rendered, nor was there a verifiable stressor.  The 
Board finds that the additional evidence which has been newly 
submitted in conjunction with the current application to 
reopen the service connection claim, is both new and material 
as defined by regulation.  See 38 C.F.R. § 3.156(a) (2006).  

The new evidence consists of VA outpatient treatment records 
and SSA disability records that establish a diagnosis of 
PTSD.  Moreover, the records and the veteran's statements 
contain some possibly verifiable information (this is 
discussed in more detail in the Remand below).  This new 
evidence does relate to unestablished facts in this case.

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.

II.  Service Connection

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2006).  Service 
connection may also be granted for any disability shown after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to the veteran's claims of entitlement to service 
connection for a low back disability and the residuals of 
steam burns to the arms, back, flank, thighs, calves and left 
ear, the evidence of record does not establish that the 
veteran has current disabilities associated with each.

The veteran's service medical records are negative for any 
complaints or treatment of a low back disability in service.  
Treatment records associated with the claims folder indicate 
that the veteran complained of chronic low back pain from 
February 2001 through May 2006.  However, the February 2004 
S.M.S. report noted that the veteran's range of motion 
findings were within normal limits.  The veteran's heel 
walking, toe walking, straight leg raising (sitting and lying 
down) were all normal.  

There must be a diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds.  
Thus, even though the veteran has complaints of chronic low 
back pain, there is no medical or competent evidence of a 
diagnosis of a disease or injury for which service connection 
could be granted.  Under these circumstances, the Board finds 
that service connection for claimed chronic low back pain, 
must be denied.

Similarly, there is no medical evidence that the veteran has 
ever complained of residuals of steam burns he received in 
service.  The Board notes that the veteran's service medical 
records dated in August 1973, substantiate his claim that he 
received treatment for a steam blast in service, but later 
treatment records dated in September 1973, indicated that his 
burns were well-healed.  The veteran's separation examination 
in April 1975 did not note any residual burn scars.  No 
medical professional has noted the veteran has scars, or that 
the residuals of this incident in service have caused medical 
difficulty.  In fact, the veteran has merely filed a claim, 
without making any specific allegations, so there is no lay 
evidence of record that he suffers any residuals from the in-
service steam burns.  The Board must find that the veteran 
does not suffer from a current disability.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service steam burn and low back 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorders because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In order to be considered for service connection, a veteran 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed low back disability and residuals of a steam burn, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a current low back 
disorder or suffers from the residuals of a steam burn.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements were met in this case by a letter 
sent to the veteran in April 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was 
accomplished in this case.

In November 2006, the veteran was provided with notification 
of disability ratings and effective date matters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the claims are being denied, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the back claim, even if the Board were to 
accept the veteran's statements of low back pain shown in his 
treatment records as competent evidence that he has symptoms 
of a disability, an examination is still not needed.  There 
is no evidence indicating the veteran "suffered an event, 
injury or disease in service".  Not only are the service 
medical records absent any complaints concerning back pain or 
injury, but the veteran has made no specific statements as to 
such.  Such evidence is insufficient to trigger VA's duty to 
provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

With respect to the claim for residuals of a steam burn, the 
veteran's service medical records do show this incident 
occurred.  However, there is no evidence whatsoever of 
current disability.  The treatment records show no complaints 
or diagnoses related to this incident, and the veteran has 
never specifically alleged that he has any such residuals.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim, as indicated 
above.


ORDER

The application to reopen the claim of service connection for 
post-traumatic stress disorder is granted, and, to that 
extent only, the appeal is granted.  
.
Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for the residuals of steam 
burns to the arms, back, flank, thighs, calves and left ear 
is denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's PTSD 
claim.

The Board also notes that a letter from the U.S. Army and 
Joint Services Records Research Center (JSRRC) Coordinator at 
the RO, dated in March 2006, stated that the veteran had not 
provided sufficient information to verify his stressors.  The 
Board disagrees.  With respect to his alleged combat 
exposure, all statements concern his service aboard the USS 
Grapple when in Vietnam.  The service records show the USS 
Grapple entered a hostile fire zone on August 30, 1972, 
departing on September 16, 1972.  The ship again entered a 
hostile fire zone on October 27, 1972, departing November 9, 
1972.  The veteran was on this ship during this time period, 
and there is no reason JSRRC cannot verify exposure to combat 
situations for two distinct, and very short, time periods.

The veteran also alleges personal assaults occurred during 
service.  He states the first occurred when he was first 
assigned to the USS Grapple.  His personnel records show he 
was assigned to this ship July 21, 1972.  He states the 
second assault occurred on a different ship, but has not 
provided a time frame.  Although the RO sent the appropriate 
personal assault development letter to the veteran in April 
2004, the RO never actually adjudicated this PTSD claim as 
based on alleged personal assault.  

Evidence of behavior changes following the claimed assault is 
relevant evidence that may corroborate the occurrence of the 
alleged incident. Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  In this case, the veteran's personnel 
records indicate several incidents of a disciplinary nature 
while he served aboard the USS Grapple, to include a 
psychiatric referral.  This is enough to raise VA's duty to 
obtain an opinion.

As noted above, the veteran's claims of entitlement to 
service connection for substance abuse secondary to PTSD and 
depression with mood disorder secondary to substance abuse 
are inextricably intertwined with the veteran's claim for 
PTSD.  After the RO has adjudicated the veteran's claim for 
PTSD, it must then address these issues.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must request the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) perform a  search in 
order to verify the veteran's stressors.  
Specifically, the JSRRC should research 
records dated between August 30, 1972, 
and September 16, 1972, and between 
October 27, 1972, and November 9, 1972, 
for the USS Grapple. The veteran 
reported taking enemy fire during this 
time period.  The JSRRC should provide a 
statement as to whether these stressors 
can be verified.

2.  The RO should wait for a response 
from JSRRC before scheduling the 
following examination. 

Schedule the veteran for a psychiatric 
examination to determine whether he has 
PTSD as a result of an in-service 
stressor. 

With respect to the veteran's claims of 
personal assault, the examiner should 
review the service records concerning 
disciplinary actions taken against the 
veteran during his time on the USS 
Grapple (and afterwards) and provide an 
opinion as to whether this evidence 
likely indicates that an assault 
occurred.

If the examiner concludes the assault 
likely occurred, then he or she should 
state whether the veteran has PTSD as a 
result of this incident.

With respect to the veteran's claims of 
combat exposure, if the information 
obtained concerning activities of the 
USS Grapple do show such incidents, 
then the examiner should opine as to 
whether the veteran likely has PTSD as 
a result of any verified incident.

3.  Then readjudicate the claims for 
service connection for PTSD, substance 
abuse secondary to PTSD and depression 
with mood disorder secondary to substance 
abuse.  If they remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


